            IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

DAVID POINTER; MICHAEL MONDAY;
and MICHAEL HALL, all individually and
on behalf of all others similarly situated                            PLAINTIFFS

v.                         4:17-cv-772-DPM

DIRECTV LLC; MOSES CAPITAL GROUP
LLC; and MOSES HOLDINGS LLC                                      DEFENDANTS

                               ORDER
     The Court appreciates the parties' settlement-amounts list, NQ 112.
Joint report on disbursements due by 13 January 2020.
     So Ordered.


                                        ~~ii-:
                                      D.P. MarshaJ11(r
                                      United States District Judge

                                         9   ;.1.t. U.n.,,,.J,.v1.. ;;..o I ?
